DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/2021 has been entered. 

Status of Claims
Claims 1, 7 and 9 have been amended. Claims 4, 5, 8 and 11 have been cancelled. No new claim has been added.  Claims 1-3, 6, 7, 9, 10 and 12-14 are pending. Claims 1-3, 6, 7, 9, 10 and 12-14 are examined herein. 

Response to Arguments 
Applicant's Remarks and Amendments to the Claims both filed 04/05/2021 have been fully considered.  It is noted that applicants amended claim 1 to recite the limitation “the flash separator vessel wherein the flashing is performed without using a vacuum”, and delete the limitation "system" from "vacuum system". Amended claim 7 to recite the limitation “the flashing.....performed....without using a vacuum in the flash separator vessel”, and delete the 
Applicants argue that cited prior arts, Kaasa et al. (WO 2007/073204 A1) and/or Bastings et al. (US 2008/0081933 A1), and evidentiary references (Peppas, 2012, One Hundred Years of Chemical Engineering: From Lewis M. Norton (MIT 1888) to Present (Vol. 9). Springer Science & Business Media.) and (Richardson et al., 2002, Coulson and Richardson's Chemical Engineering Volume 2 - Particle Technology and Separation Processes (5th Edition), Elsevier), fail to address the amended limitation of "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel” as presented in claims 1, 7 and 9 and its dependent claims. See Remarks, page 6. 
In response, the arguments directs the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. Upon further consideration and search, a modified ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3, 6-7, 9-10 and 12-14 are presented in the instant Office action in view of previously found references including Kaasa and Bastings.
It is noted that the amended limitations of "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel” raises 35 U.S.C. 112(b) issue of being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In addition, the amended limitations of "without using a vacuum" raises 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph issue of failing to 

(b) Applicants argue that, regarding claim 6, Kaasa teaches only “volatile hydrocarbons” and those volatile hydrocarbons are taught only in the vapor and Kaasa teaches that a bottom stream “consisting of glycol, water and a concentrated salt content” is passed through a heat exchanger and back to the vacuum boiler. Remarks, page 6, 3rd paragraph thru page 7, 1st paragraph. 
In response, it is still examiner's position that Kassa, in its entirety [emphasis added], address the limitation of “the hydrocarbon heat transfer fluid that is immiscible with monoethylene glycol (MEG)". Kaasa teaches his/her invention is about a process for the regeneration of glycol and a plant for carrying out the process (page 1, lines 1-4). Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32). Kassa's teachings in Fig. 1 and page 5, line 17 thru page 7, line 16 is a preferred embodiment. However, the teachings of the Kassa reference is not limited to examples but to its entirety and what it suggests to one skilled in the art. In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons [emphasis added] (page 1, lines 14-16). Kaasa teaches the vapor phase in the vacuum boiler (Fig. 1, element 10) consists essentially of glycol and water vapour, but also of CO2 and volatile hydrocarbon components [emphasis added] (page 6, lines 26-27). Since the vapor phase in the vacuum boiler (Fig. 1, element 10) is resulted from a mixture of a stream comprising glycol, water, and metal salts (i.e., an input feed) (Fig. 1, stream 1) and a recycle 
	
(c) It is noted that the examiner’s response to applicants’ arguments regarding claims 9 and 12-14 (Remarks, pages 7-8) are fully addressed in the instant office action in the form of modified 35 U.S.C. §103(a) rejections to claims 9 and 12-14. 

In response to the amended claim limitations in independent claims 1, 7 and 9 and its dependent claims (and remarks regarding the amended claim limitations), upon further consideration and search, a modified ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3, 6-7, 9-10 and 12-14 are presented in the instant Office action in view of previously found references including Kaasa and Bastings.

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 7, 9, 10, 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
            Regarding claim 1, 7 and 9, the amended limitations of "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel” contain subject matter which was not described in the specification and/or original claim(s). A thorough review for the specification or previously presented claims did not locate any relevant information that discloses or suggests the limitations "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel” recited in claims 1, 7, and 9. In the Applicant’s specification, it is noted that the specification discloses the flash separator vapors can be discharged to the site flare system without the requirements for a vacuum system (Specification, paragraphs [0013]; [0025]), however, the specification does not teaches a flash separator vessel without the use of a vacuum which is interpreted as: (i) a flash separator vessel is operated not under a vacuum, i.e., a 
Appropriate correction is required.
Claims 2, 3, 10, 12 and 14 are also rejected under 35 U.S. §112 by virtue of its dependence on claims 1 and 9.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 9 recite the limitations of "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel”.  The limitations "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel” is considered indefinite for the following reason: The limitation renders multiple interpretations such a way that it is unclear whether the limitation directs: (i) a flash separator vessel is operated not under a vacuum, i.e., a pressure above an atmospheric pressure, or (ii) a flash separator is operated without the use of a vacuum generating apparatus(es) (e.g., a vacuum pump, or a blower), or (iii) a flash separator vessel is operated not under a vacuum (i.e., above an atmospheric pressure) without using a vacuum generating apparatus, or (iv) a combination of previous interpretation. 

Claims 2, 3, 10, 12 and 14 are also rejected under 35 U.S. §112 by virtue of its dependence on claims 1 and 9.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasa et al. (WO 2007/073204 A1, hereinafter “Kaasa”).
In regard to claims 1 and 2, Kaasa teaches a process for the regeneration (i.e. reclamation) of glycol (Abstract), wherein the glycol encompasses monoethylene glycol (p. 5, lines 10-12) in which:
A stream comprising glycol, water, and metal salts (Fig. 1, stream 1; p. 4, lines 12-14; p. 5, lines 21-22; page 7, lines 11-16) is fed to a flash separator/vacuum boiler (p. 5, lines 21-26; Fig. 1, element 10) after being contacted with a pressurized heated stream (p. 6, lines 3-5; Fig. 1, streams 23-25) which comprises glycol (p. 5, lines 32-34) which flows through a return circuit (p. 9, lines 2-5), where the glycol containing stream 25 in Fig. 1 meets the limitation of "a heat transfer fluid" because it is heated by a heat exchanger which supplies heat to the system (p. 6, line 1). The stream 25 in Fig. 1 (i.e., a heat transfer fluid) which is heated by a heat exchanger (Fig. 1, #14) is mixed (contacted) with the feed stream 1 in Fig. 1 which directs a thermal contact (please refer to process description in page 5, line 21 thru page 6, line 5). Kaasa teaches the heat exchanger (Fig. 1, #14) supplies heat to the system (page 6, line 1). This clearly directs a contacting with a heat transfer fluid with a stream comprising MEG, water, and at least one salt as recited;   
Water and glycol are separated within the flash separator (p. 6, lines 26-31; Fig. 1, streams 28 and 29, respectively) via an overhead outlet (Fig. 1; stream 2);
Kaasa teaches pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used (p. 5, lines 21-29). In an embodiment, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) and temperatures of 100 to 140º C (p. 5, lines 21-29). It has been prima facie obviousness exists where the claimed range (recited in claim 2) overlap or lie inside ranges disclosed by the prior art, and so the claimed temperature range of 110 to 250º C lack patentable weight. See MPEP 2144.05 (I); and
Salt is removed from the flash separator via a bottoms stream (p. 5, lines 32-34; Fig. 1, stream 22) from which solid salts are later recovered (p. 9, lines 7-9; Fig. 1, stream 5).
Regarding the limitation of “the heat transfer fluid is immiscible with monoethylene glycol (MEG)", Kaasa teaches his/her invention is about a process for the regeneration of glycol and a plant for carrying out the process (page 1, lines 1-4).  Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  
Kaasa teaches the vapor phase in the vacuum boiler (Fig. 1, element 10) consists essentially of glycol and water vapour, but also of CO2 and volatile hydrocarbon components [emphasis added] (page 6, lines 26-27).  Since the vapor phase in the vacuum boiler (Fig. 1, element 10) is resulted from a mixture of a stream comprising glycol, water, and metal salts (i.e., an input feed) (Fig. 1, stream 1) and a recycle stream (Fig. 1, stream 25), it is reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG) as recited.  Since (1) claimed invention in claim 1 merely recites the heat transfer fluid is immiscible with MEG, not specifying the amount of the immiscible fluid (e.g., hydrocarbons) contained in the heat transfer fluid, and (2) as set forth above, one skilled in the art would have reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene Kaasa read upon the amended claim limitation of "the heat transfer fluid is immiscible with monoethylene glycol (MEG)". 
Regarding the claim limitation, “flashing the MEG and water by thermal contact with the heat transfer fluid in the flash separator vessel, wherein the flashing is performed without using a vacuum”, as set forth above in the 35 U.S.C. 112(b) rejections, for the examining purposes only, until applicants further specify/clarify the limitation, the limitation "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel” is interpreted as (i) a flash separator vessel is operated not under a vacuum, i.e., a pressure above an atmospheric pressure, or (ii) a flash separator is operated without the use of a vacuum generating apparatus(es) (e.g., a vacuum pump, or a blower), or (iii) a flash separator vessel is operated not under a vacuum (i.e., above an atmospheric pressure) without using a vacuum generating apparatus.  
It is noted that Kaasa teaches the use of a vacuum boiler (Fig. 1, element 10), also termed “a flash separator” (page 5, lines 24-25).  In addition, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) (p. 5, lines 21-29).  It is noted that the pressure inside the flash separator is regulated in the range of 10 to 100 kPa (0.1 to 1 bar) due to the sudden expansion of the liquid, such as stream 21 in Fig. 1, into the inside of the flash separator, thereafter, separated into vapor and liquid phases. It is known in the art that the thermodynamics of the liquid evaporation result in the reduced pressure and temperature due to the work ([Symbol font/0x44](PV) caused by the sudden expansion) done by the system (such as the liquid stream 21, Fig. 1) to the surrounding (such as the space inside the flash separator 10, Fig. 1).  It is noted that the vacuum boiler (Fig. 1, element 10) (i.e., a flash separator) is operated without the use of a vacuum 

In regard to claim 3, Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  It is reasonably expected that the residual dissolved hydrocarbons (page 1, lines 14-16), which is resulted from oil and gas production processes/facilities (page 1, lines 6-32), comprises paraffinic and/or aromatic hydrocarbons, as recited.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasa.
In regard to claim 6, Kaasa teaches a process for the regeneration (i.e. reclamation) of glycol (Abstract), wherein the glycol encompasses monoethylene glycol (p. 5, lines 10-12) in which:
A stream comprising glycol, water, and metal salts (Fig. 1, stream 1; p. 4, lines 12-14; p. 5, lines 21-22, lines 11-16) is fed to a flash separator/vacuum boiler (p. 5, lines 21-26; Fig. 1, element 10) after being contacted with a pressurized heated stream (p. 6, lines 3-5; Fig. 1, streams 23-25) which comprises glycol (p. 5, lines 32-34) which flows through a return circuit (p. 9, lines 2-5), where the glycol comprising stream 25 in Fig. 1 meets the limitation of "a heat transfer fluid" because it is heated by a heat exchanger which supplies heat to the system (p. 6, Kaasa teaches the heat exchanger (Fig. 1, #14) supplies heat to the system (page 6, line 1). This clearly directs a contacting with a heat transfer fluid with a stream comprising MEG, water, and at least one salt as recited;
Water and glycol are separated within the flash separator (p. 6, lines 26-31; Fig. 1, streams 28 and 29, respectively) via an overhead outlet (Fig. 1; stream 2);
Kaasa teaches pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used (p. 5, lines 21-29). In an embodiment, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) (p. 5, lines 26-29), a range which overlaps the claimed range of higher than 0.5 barA. It has been held that prima facie obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art, and so the claimed range of higher than 0.5 bar lacks patentable weight. See MPEP 2144.05 (I); and
Salt is removed from the flash separator via a bottoms stream (p. 5, lines 32-34; Fig. 1, stream 22) from which solid salts are later recovered (p. 9, lines 7-9; Fig. 1, stream 5).
Regarding the limitation of “the hydrocarbon heat transfer fluid that is immiscible with monoethylene glycol (MEG)", Kaasa teaches his/her invention is about a process for the regeneration of glycol and a plant for carrying out the process (page 1, lines 1-4).  Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  
Kaasa teaches the vapor phase in the vacuum boiler (Fig. 1, element 10) consists essentially of glycol and water vapour, but also of CO2 and volatile hydrocarbon components [emphasis added] (page 6, lines 26-27).  Since the vapor phase in the vacuum boiler (Fig. 1, element 10) is resulted from a mixture of a stream comprising glycol, water, and metal salts (i.e., an input feed) (Fig. 1, stream 1) and a recycle stream (Fig. 1, stream 25), it is reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG) as recited.  Since (1) claimed invention in claim 6 merely recites the heat transfer fluid is immiscible with MEG, not specifying the amount of the immiscible fluid contained in the heat transfer fluid, and (2) as set forth above, one skilled in the art would have reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG), it is the examiner’s assessment that the teachings of Kaasa read upon the amended claim limitation of "the hydrocarbon heat transfer fluid that is immiscible with monoethylene glycol (MEG)". 

In regard to claim 7, Kaasa teaches pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used (p. 5, lines 21-29). In an embodiment, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) (p. 5, lines 21-29).  
Regarding the claim limitation, “flashing the MEG and water by thermal contact with the heat transfer fluid is performed without using a vacuum in the flash separator vessel”, as set forth above in the 35 U.S.C. 112(b) rejections, for the examining purposes only, until applicants further specify/clarify the limitation, the limitation "without using a vacuum" or “without using a 
It is noted that Kaasa teaches the use of a vacuum boiler (Fig. 1, element 10), also termed “a flash separator” (page 5, lines 24-25).  In addition, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) (p. 5, lines 21-29).  It is noted that the pressure inside the flash separator is regulated in the range of 10 to 100 kPa (0.1 to 1 bar) due to the sudden expansion of the liquid, such as stream 21 in Fig. 1, into the inside of the flash separator, thereafter, separated into vapor and liquid phases. It is known in the art that the thermodynamics of the liquid evaporation result in the reduced pressure and temperature due to the work ([Symbol font/0x44](PV) caused by the sudden expansion) done by the system (such as the liquid stream 21, Fig. 1) to the surrounding (such as the space inside the flash separator 10, Fig. 1).  It is noted that there is no vacuum system associated with the flash separator (Fig. 1, element 10) which meets the recited limitation of “flashing the MEG and water by thermal contact with the heat transfer fluid is performed without using a vacuum in the flash separator vessel”.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasa in view of Bastings, as evidenced by Peppas, and Richardson.
 regard to claim 9, Kaasa teaches a process for the regeneration (i.e. reclamation) of glycol (Abstract), where monoethylene glycol is understood to be a glycol (p. 5, lines 10-12) in which:
A stream comprising glycol, water, and metal salts (Fig. 1, stream 1; p. 4, lines 12-14; p. 5, lines 21-22, lines 11-16) is fed to a flash separator/vacuum boiler (p. 5, lines 21-26; Fig. 1, element 10) after being contacted with a pressurized heated stream (p. 6, lines 3-5; Fig. 1, streams 23-25) which comprises glycol (p. 5, lines 32-34) which flows through a return circuit (p. 9, lines 2-5), where the glycol comprising stream 25 in Fig. 1 meets the limitation of "a heat transfer fluid" because it is heated by a heat exchanger which supplies heat to the system (p. 6, line 1); 
Water and glycol are separated within the flash separator (p. 6, lines 26-31; Fig. 1, streams 28 and 29, respectively) via an overhead outlet (Fig. 1; stream 2);
Kaasa teaches pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used (p. 5, lines 21-29). In an embodiment, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) and temperatures of 100 to 140º C (p. 5, lines 21-29). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Since the lower bound of the claimed pressure range of at or above atmospheric pressure are considered merely closes to the upper bound of the pressure range of 10 to 100 kPa (0.1 to 1 bar) taught by Kaasa, moreover, since the pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used, it is the examiner’s assessment that the claimed pressure range of at or above atmospheric pressure is considered obvious over the  Kaasa depending on factors including the glycol type, the glycol concentration and the heat source that is used. See MPEP 2144.05 (I); and
Salt is removed from the flash separator via a bottoms stream (p. 5, lines 32-34; Fig. 1, stream 22) from which solid salts are later recovered (p. 9, lines 7-9; Fig. 1, stream 5).
Regarding the limitation of “the heat transfer fluid is immiscible with monoethylene glycol (MEG)", Kaasa teaches his/her invention is about a process for the regeneration of glycol and a plant for carrying out the process (page 1, lines 1-4).  Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  
Kaasa teaches the vapor phase in the vacuum boiler (Fig. 1, element 10) consists essentially of glycol and water vapour, but also of CO2 and volatile hydrocarbon components [emphasis added] (page 6, lines 26-27).  Since the vapor phase in the vacuum boiler (Fig. 1, element 10) is resulted from a mixture of a stream comprising glycol, water, and metal salts (i.e., an input feed) (Fig. 1, stream 1) and a recycle stream (Fig. 1, stream 25), it is reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG) as recited.  Since (1) claimed invention in claim 9 merely recites the heat transfer fluid is immiscible with MEG, not specifying the amount of the immiscible fluid contained in the heat transfer fluid, and (2) as set forth above, one skilled in the art would have reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG), Kaasa read upon the amended claim limitation of "the heat transfer fluid is immiscible with monoethylene glycol (MEG)". 
Regarding the claim limitations, “flashing the MEG and water ….. without using a vacuum within the flash separator vessel”, as set forth above in the 35 U.S.C. 112(b) rejections, for the examining purposes only, until applicants further specify/clarify the limitation, the limitation "without using a vacuum" or “without using a vacuum in the flash separator vessel” or “without using a vacuum within the flash separator vessel” is interpreted as (i) a flash separator vessel is operated not under a vacuum, i.e., a pressure above an atmospheric pressure, or (ii) a flash separator is operated without the use of a vacuum generating apparatus(es) (e.g., a vacuum pump, or a blower), or (iii) a flash separator vessel is operated not under a vacuum (i.e., above an atmospheric pressure) without using a vacuum generating apparatus.  
It is noted that Kaasa teaches the use of a vacuum boiler (Fig. 1, element 10), also termed “a flash separator” (page 5, lines 24-25).  In addition, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) (p. 5, lines 21-29).  It is noted that the pressure inside the flash separator is regulated in the range of 10 to 100 kPa (0.1 to 1 bar) due to the sudden expansion of the liquid, such as stream 21 in Fig. 1, into the inside of the flash separator, thereafter, separated into vapor and liquid phases. It is known in the art that the thermodynamics of the liquid evaporation result in the reduced pressure and temperature due to the work ([Symbol font/0x44](PV) caused by the sudden expansion) done by the system (such as the liquid stream 21, Fig. 1) to the surrounding (such as the space inside the flash separator 10, Fig. 1).  It is noted that there is no vacuum system associated with the flash separator (Fig. 1, element 10) which meets the recited limitation of “flashing the MEG and water ….. without using a vacuum within the flash separator vessel”.
Kaasa does not explicitly disclose that in the flash separator the residence time of the glycol and water ranges from about 1 second to about 10 minutes. 
Bastings teaches a process for the separation of monoethylene glycol from a catalyst solution (Fig. 2, stream 11; paragraph [0054]) which comprises a catalyst such as bicarbonate or metal salts (paragraph [0004]) and water (paragraphs [0020] and [0056]; stream 16) in an MEG purification column (paragraph [0058]) which comprises rectification and pasteurization sections (Fig. 2, elements 5 and 6, respectively; paragraph [0052]) as well as a catalyst separation section (paragraph [0027]). It is noted that in this context pasteurisation is understood to reference a distillation process, as evidenced by Peppas (p. 18-19). It is further noted that rectification and flash separation operate according to fundamental principles of distillation, as evidenced by Richardson (p. 555). 
Bastings teaches that MEG is subject to thermal decomposition which should be minimized in all columns (paragraph [0062]). Bastings also teaches that in the catalyst separation section and therefore within the MEG purification column that residence time is minimized (paragraph [0033]), resulting in less heating of the catalyst (paragraph [0033]). Because the catalyst (i.e. salt) is in solution with glycol (paragraph [0054]), minimized residence time will also result in less heating of the glycol. Bastings therefore teaches that residence time is a result-effective variable which one skilled in the art would desire to optimize, and so the residence time of the claimed invention is considered prima facie obvious and therefore cannot be given patentable weight. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. See also MPEP 2144.05 II A, B. A prima facie case of obviousness may be rebutted, however, where the results of the optimizing In re Boesch and Slaney, 205 USPQ 215.
It is noted that both Kaasa and Bastings teach processes for the separation of glycol from a mixture comprising glycol, water, and salts (Kaasa, Abstract; Bastings, paragraphs [0002]: “glycol,” [0004]: “salts,” [0020]: “water”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Kaasa, in view of Bastings, to adjust the residence time to include or overlap the claimed residence time range, because (1) Bastings teaches that glycol (MEG) is vulnerable to thermal decomposition or degradation (Bastings, paragraph [0023], [0062]), (2) Bastings teaches that the thermal decomposition of glycol (MEG) should be minimized (Bastings, paragraphs [0023], [0062]), (3) Bastings teaches that the heating of the catalyst (i.e. salt)—which is in solution with the glycol (Bastings, paragraph [0054])—is minimized within the catalyst separation section of the MEG purification column by the minimization of residence time (Bastings, paragraph [0033]), and (4) residence time is therefore a result-effective variable affecting the thermal degradation of glycol that one skilled in the art would seek to minimize thereby to include or overlap the claimed residence time range.

In regard to claim 10, Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  It is reasonably expected that the residual dissolved hydrocarbons (page 1, lines 

In regard to claims 12, 13 and 14, Kaasa, or Kaasa in view of Bastings, does not explicitly disclose the heat transfer fluid is larger in volume than the stream comprising MEG, water, and at least one salt.  However, Kaasa discloses the volume (or mass) amount of glycol comprising stream 25 in Fig. 1 ("a heat transfer fluid") is adjusted by withdrawing a side stream 4 in Fig. 1 and adding an acid stream introduced through pipeline 3 in Fig. 1 (page 6, lines 7-37). In addition, it is reasonably expected that the volume amount of glycol comprising stream 25 in Fig. 1 is controlled/optimized by the amount of heat supplied through the heat exchanger 14 in Fig. 1, since the purpose of contacting the glycol comprising stream 25 in Fig. 1 with the stream comprising glycol, water, and metal salts (Fig. 1, stream 1) is to provide heat to the stream 1 in Fig. 1. In light of teachings from Kaasa, it is the examiner’s assessment that the claimed limitation of “the heat transfer fluid is larger in volume than the stream comprising MEG, water, and at least one salt” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the process for the regeneration (i.e. reclamation) of glycol and utility taking into consideration the operational parameters of the flashing vessel (heating load to the stream 25 of Fig. 1, residence time, temperature, pressure, throughput, etc.), the physical and chemical make-up of the MEG containing feedstock as well as the nature of the purified MEG end-products. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772